DECISION
MORROW, Chief Justice.
This is a proceeding to determine the succession to the matai name Tali of Pago Pago. Puipui filed his application to be registered as the matai on September 12, 1946. Fuamaila filed an objection on September 21, 1946 and became a candidate for the name.
*297The evidence showed that each candidate is a full-blooded Samoan, born in American Samoa, has resided in American Samoa continuously more than five years preceding the vacancy in the title Tali, lives with Samoans as a Samoan, and is a descendant of a Samoan family. Each candidate is therefore eligible to succeed to a matai title. Sec. 926 A. S. Code.
Sec. 933 of the Code prescribes that:
“In the trial of Matai name cases, the High Court shall be guided by the following in the priority listed:
1. The wish of the majority or plurality of the family.
2. The forcefulness, character, personality and capacity for leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder of the Matai name to the Government of American Samoa.”
Each candidate filed a petition purporting to be signed by various members of the Tali family in support of his candidacy. There were 75 signers on Puipui’s petition and 52 on Fuamaila’s. There were two children 12 years of age on Puipui’s and one 13 years of age on Fuamaila’s. Fuamaila objected to 16 names on Puipui’s petition, claiming they were not members of the Tali family. Puipui objected to 5 names on Fuamaila’s petition but admitted that as to 3 of them, he did not know whether they were family members or not.
Both candidates have had 20 years of active service in the Fita Fita Guard. Each reached the 6th grade in school. Both have plantations and have rendered service to the Tali in the past. Puipui is 63 years of age; a strong vigorous man in the prime of life. The court observed both candidates during the trial. We believe from our observation and the evidence adduced that Fuamaila prevails over Pui*298pui on the issue of “forcefulness, character, personality and capacity for leadership.” Fuamaila speaks English quite well which is an asset to a matai and helpful to him in handling the affairs of his family.
On the issue of hereditary right, Fuamaila prevails over Puipui. Fuamaila is the grandson of Tali Laau and has V4 Tali blood in his veins. Puipui is the great grandson of Tali Vaivai, and has 1k Tali blood in his veins. Fuamaila’s second cousin Tali Filiga held the title.
We said in the case of Fagafa v. Siuea, No. 24-1947 that “the value of the holder of a matai name to the Government of American Samoa depends mostly upon the care and skill with which he looks after the affairs of the family.” That in turn depends in ho small measure upon his personality, character, and capacity for leadership. We are convinced from the evidence that Fuamaila, particularly since he is 20 years younger than Puipui, in the prime of life, and speaks English, is better qualified to look after the affairs of the Tali family than is Puipui; that he will do a better job as the head of the family and consequently will be of the most value to the Government of American Samoa. Furthermore Fuamaila has had experience as a matai since he is now the Leatulua.
In view of our findings that Fuamaila prevails over Puipui on the issue of “forcefulness, character, personality and capacity for leadership,” on the issue of “best hereditary right” and also on the issue of “the value of the holder of the Matai name to the Government of American Samoa” the law requires the Court to award the title Tali to Fuamaila.
The Registrar of Titles will be advised to register Fuamaila as the Tali of Pago Pago.
Costs in the sum of $25.00 are hereby assessed against Puipui, the same to be paid within 30 days.